Porter, J.
delivered the opinion of the court The attorney appointed to represent the absent creditors took a rule to show cause, why a certain sum due him tor proiessionai serví-ces to the absent creditors, should not be paid by the estate. The court after hearing the parties discharged the rule,. and the attorney appealed.
The following facts have been agreed on:
1. It is admitted the "failure was under the Spanish law, and not under the act of 1817, relative to voluntary surrenders.
2. The value of the services is admitted, and that L. Pierce was, from the commencement die attorney for the absent creditors, and appointed by the court.
3. It is admitted no dividend will be coming to the absent creditors.
; The act of 1817, section 38, expressly provides, “ that in no case shall the fees of counsel-lors, appointed in behalf of absent creditors, be paid by the .mass, but shall be levied on the amount of the sum, which shall be recovered for the creditors so absent.
Pierce for the plaintiff, jMaybvn for the defendants.
We are of opinion, that this act, by the negative expressions used in it, in relation to the particular subject under consideration, takes away all discretion from the courts, and forbids a recurrence to the Spanish law, or practice, to ascertain how the representatives of absent, creditors shall be paid. And even if it did not, we have been unable to find any thing in either, which sanctions the present demand.
it is therefore ordered, adjudged and decreed. i hat the judgment of the district court be atlinned with costs.